 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
         CHERYL KATER, et. al.,                          CASE NO. C15-612RBL
 9
                               Plaintiffs,               ORDER
10                v.

11       CHURCHILL DOWNS
         INCORPORATED, et al.,
12
                               Defendants.
13

14
             THIS MATTER is before the Court on its own motion. The Court previously stayed
15
     discovery in this case (other than pre-amendment, outstanding discovery by Kater to Churchill
16
     Downs), pending resolution of Defendants’ Motion to Compel Arbitration of the claims in
17
     plaintiffs’ amended complaint.
18
             The Court today STAYED this cases companion case, Thimmegowda v. Big Fish Casino,
19
     et al., Cause No. 19-199RBL, pending the Ninth Circuit’s resolution of similar issues in a similar
20
     case, Wilson v. Huuuge, Cause No. 18-5276RBL. Huuuge was recently argued before the Ninth
21
     Circuit. Defendants have since re-noted their pending Motion to Compel Arbitration for October
22
     11, presumably anticipating that the Ninth Circuit might rule in Huuuge before this Court rules in
23
     this case.
24


     ORDER - 1
 1          The Court agrees with that approach. It will sua sponte STAY this case, pending the

 2   Ninth Circuit’s decision in Huuuge. The pending motion [Dkt. # 100] is TERMINATED without

 3   resolution, and Defendants may re-file (or revise) their motion to compel after the Ninth Circuit

 4   decides Huuuge. The parties may also weigh in on whether the Court should also await the Ninth

 5   Circuit’s decisions in Benson v. Double Down Interactive LLC, et.al., Cause No. 18-cv-

 6   0525RBL and Wilson v Playtika, Cause No. 18-5277RBL.

 7          The parties’ stipulation [Dkt. # 118] regarding the outstanding discovery remains in

 8   place, and this Order should not be read to apply to ongoing, previously-permitted discovery.

 9   The goal is to delay the motion to compel and any other motion practice until Huuuge is decided.

10          IT IS SO ORDERED.

11          Dated this 12th day of September, 2019.



                                                          A
12

13
                                                          Ronald B. Leighton
14                                                        United States District Judge

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
